 

EXHIBIT 10.2

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is dated as of October 25, 2019
(the “Execution Date”), and is entered into by and between Steve Thompson
(“Executive”) and Hilltop Holdings Inc., a Maryland corporation (“HTH” or the
“Company”), on behalf of itself and all of its subsidiaries (collectively
“Employer”). As an inducement to render services to HTH’s wholly owned, indirect
subsidiary, its mortgage company, PrimeLending, a PlainsCapital Company,
Executive and Employer agree as follows:

 

1.Employment. Upon the terms and subject to the conditions contained in this
Agreement, Executive agrees to provide full-time services for Employer during
the Term (hereinafter defined). Executive agrees to devote his best efforts to
the business of Employer, and shall perform his duties in a diligent,
trustworthy and business-like manner, all for the purpose of advancing the
business of Employer.

 

2.Duties. The duties of Executive shall be those duties that can reasonably be
expected to be performed by a person with the title of President and Chief
Executive Officer of a national mortgage company and its subsidiaries. Upon
reasonable notice, the Executive’s duties may, from time to time, be reasonably
changed or modified and only at the approval and discretion of the President of
HTH. Executive has received and is familiar with Employer’s employment, ethics
and insider trading policies and procedures, and understands and agrees his
duties include compliance with such policies and procedures, as amended from
time to time.

 

3.Salary and Benefits.

 

(a)Base Salary. Employer shall, during the Term, pay Executive an annual base
salary of Seven Hundred Twenty-Five Thousand Dollars ($725,000). Such salary
shall be paid in accordance with the then current payroll practices of Employer,
less applicable withholding and salary deductions. Base salary shall be reviewed
at least annually by the Company, but may not be reduced.

 

(b)Annual Incentive Bonus. During the Term, Executive shall be eligible to
participate in an annual incentive bonus program adopted by the Compensation
Committee (the “Compensation Committee”) of the Board of Directors of the
Company (the “Board”), or whomever is delegated such authority by the Board (the
“Incentive Bonus”). The Incentive Bonus shall not be based upon performance
criteria that would encourage Executive to take any unnecessary and excessive
risks that threaten the value of Employer. Subject to the terms of the annual
incentive bonus program, any bonus payable under this Section 3(b) shall be paid
on or before March 15 of the year following the year for which the bonus is
payable.

 





 

 

(c)Long-Term Incentive Awards. As soon as administratively practical following
the Effective Date, Executive shall receive a grant of restricted stock units
with respect to the number of shares of the common stock of the Company having a
fair market value on the date of grant equal to One Hundred Twenty-Five Thousand
Dollars ($125,000) (the “Sign-On Grant”). The Sign-On Grant shall be subject to
the terms and conditions of the Hilltop Holdings Inc. 2012 Equity Incentive Plan
and an award agreement between Executive and Employer, which terms shall
include, without limitation, cliff vesting of the Sign-On Grant on December 31,
2022, subject to early termination or forfeiture in accordance with the terms of
the award agreement. Executive also shall be eligible to participate in any
long-term incentive award programs adopted by the Compensation Committee, or
whomever is delegated such authority by the Board (an “LTIP Award”). An LTIP
Award shall be subject to the terms and conditions of the applicable long-term
incentive award program and an award agreement between Executive and Employer.
An LTIP Award shall not be based upon performance criteria that would encourage
Executive to take any unnecessary and excessive risks that threaten the value of
Employer. Executive agrees to execute any documents requested by Employer in
connection with the grant of the Sign-On Grant and any LTIP Award pursuant to
this Section 3(c). Notwithstanding the foregoing, with respect to the LTIP Award
contemplated to be made pursuant to the 2020 LTIP Plan in the first calendar
quarter of 2020 relating to the period ended December 31, 2022, Executive shall
receive an LTIP Award equal in value to at least $300,000 in the aggregate as of
the date of grant, provided Executive is employed by Employer on the date of
grant of such LTIP Award. Notwithstanding anything in this Agreement to
contrary, the Hilltop Holdings Inc. 2012 Equity Incentive Plan or any new or
successor plan, as such plans are amended, modified or supplemented from time to
time, and the award agreements evidencing the grants provided for in this
Section 3(c) shall control and govern.

 

(d)Reimbursement of Expenses. Employer shall reimburse Executive for all
out-of-pocket expenses incurred by Executive in the course of his duties, in
accordance with Employer’s normal policies. Executive shall be required to
submit to Employer appropriate documentation supporting such out-of-pocket
expenses as a prerequisite to reimbursement in accordance with Employer’s normal
policies. The amount of expenses eligible for reimbursement under this Section
3(d) during a calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year. Reimbursement of eligible expenses
shall be made on or before the last day of the calendar year following the
calendar year in which the expenses were incurred.

 

(e)Employee Benefits. During the Term, Executive shall be entitled to
participate in the employee benefit programs generally available to employees of
Employer.

 

(f)Benefits Not in Lieu of Compensation. No benefit or perquisite provided to
Executive shall be deemed to be in lieu of base salary or other compensation.

 

4.Term of Agreement. This Agreement shall be binding upon the Execution Date and
automatically become effective on January 1, 2020 (the “Effective Date”). Unless
earlier terminated pursuant to the terms of this Agreement, this Agreement shall
remain in effect until December 31, 2022 (such date being referred to herein as
the “Term Date” and such period form the Effective Date to the earlier of the
Term Date or termination of this Agreement being referred to herein as the
“Term”). Unless Employer and Executive agree in writing to extend the Term of
this Agreement at any time on or before the Term Date, this Agreement shall
automatically expire on the Term Date.

 

5.General Termination Provisions. If Executive has a Termination of Employment
during the Term, other than under the provisions of Section 6, then upon such
Termination of Employment, Employer will be liable to Executive for all payments
(if any) as described in this Section 5, as follows:

 

(a)Termination by Employer. Employer may terminate Executive’s employment and
this Agreement under this Section 5 only upon the occurrence of one or more of
the following events and under the conditions described below.

 

(i)Termination For Cause. Employer may discharge Executive for Cause
(hereinafter defined), and, upon such Termination of Employment, this Agreement
shall terminate immediately (except for such provisions of this Agreement that
expressly survive termination hereof) and Executive shall only be entitled to
receive:

 

(A)Executive’s base salary through the effective date of such Termination of
Employment at the annual rate in effect at the time Notice of Termination is
given, payable within ten (10) business days after the effective date of such
Termination of Employment;

 

(B)all earned and unpaid and/or vested, nonforfeitable amounts owing at the
effective date of such Termination of Employment under this Agreement or any
compensation and benefit plans, programs, and arrangements of Employer and its
affiliates in which Executive theretofore participated, payable in accordance
with the terms and conditions of this Agreement or the plans, programs, and
arrangements (and agreements and documents thereunder) pursuant to which such
compensation and benefits were granted; and

 

(C)reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Employer policy prior to the effective date of such
Termination of Employment (collectively, (A) through (C) immediately above shall
be the “Accrued Amounts”).

 

(ii)Termination Without Cause. If Employer shall discharge Executive without
Cause (other than pursuant to a Change in Control as described in Section 6),
then upon such Termination of Employment, this Agreement shall terminate
immediately (except for such provisions of this Agreement that expressly survive
termination hereof) and Executive shall be entitled to receive the Accrued
Amounts. In addition, conditioned upon Executive’s execution and delivery to
Employer of a release, in a form provided by Employer, within forty-five (45)
days following such Termination of Employment, Executive shall be entitled to
receive:

 

(A)any portion of the Sign-On Grant or any other LTIP Award granted to Executive
that vests pursuant to the terms of the applicable award agreement;

 



2

 

 

(B)a cash amount equal to one (1) times the sum of (1) the annual base salary
rate of Executive immediately prior to the effective date of such Termination of
Employment, and (2) an amount equal to the Incentive Bonus paid to Executive in
respect of the calendar year immediately preceding the year of the Termination
of Employment, payable in a lump-sum payment within sixty (60) days of the
effective date of such Termination of Employment; and

 

(C)an amount equal to the cost of COBRA for the Executive and his immediate
family for a period of twelve (12) months following the date of such Termination
of Employment.

 

(iii)Termination Because of Death or Disability. In the event of Executive’s
death or disability (within the meaning of Employer’s disability policy that is
in effect at the time of disability), upon such Termination of Employment, this
Agreement shall terminate immediately and Executive (or his estate) shall be
entitled to receive (X) the Accrued Amounts, (Y) items (A) and (C) immediately
above in Section 5(a)(ii) and (Z) a pro rata portion of Executive’s target
Incentive Bonus for such period, provided, however, in the case of Executive’s
disability, vesting of the Sign-On Grant and any other LTIP Award granted shall
be conditioned upon Executive’s (or Executive’s legal guardian’s) execution and
delivery to Employer of a release, in a form provided by Employer, within
forty-five (45) days following such Termination of Employment.

 

(b)Termination by Executive. Executive may voluntarily terminate this Agreement
at any time following its execution. If Executive shall voluntarily terminate
his employment for any reason, this Agreement shall terminate immediately
(except for such provisions of this Agreement that expressly survive termination
hereof) and Executive shall only be entitled to receive the Accrued Amounts.

 

6.Termination Upon Change in Control.

 

(a)Upon the discharge of Executive by Employer without Cause within the twelve
(12) months immediately following, or the six (6) months immediately preceding,
a Change in Control, then upon such Termination of Employment, this Agreement
shall terminate immediately (except for such provisions of this Agreement that
expressly survive termination hereof) and Executive shall be entitled to receive
the Accrued Amounts. In addition, conditioned upon Executive’s execution of a
release, in a form provided by Employer, within forty-five (45) days following
such Termination of Employment, Executive shall be entitled to receive:

 

(i)full vesting of the Sign-On Grant and any other LTIP Award granted to
Executive;

 

(ii)a cash amount equal to two (2) times the sum of (A) the annual base salary
rate of Executive immediately prior to the effective date of such Termination of
Employment, and (B) an amount equal to the Incentive Bonus paid to Executive in
respect of the calendar year immediately preceding the year of the Termination
of Employment, payable in a lump-sum payment within sixty (60) days of the
effective date of such Termination of Employment (or, if later, the effective
date of the Change in Control); and

 



3

 

 

(iii)an amount equal to the cost of COBRA for the Executive and his immediate
family for a period of twelve (12) months following the date of such Termination
of Employment.

 

(b)Anything in this Section 6 to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution made, or benefit provided,
by Employer to or for the benefit of Executive pursuant to this Agreement or any
plan, program, or arrangement of Employer (whether paid or payable or
distributed or distributable or provided pursuant to the terms hereof or
otherwise) would constitute a “parachute payment” as defined in Section 280G of
the Internal Revenue Code (as then in effect, together with the rules
promulgated thereunder, the “Code”), then the benefits payable to Executive
under this Agreement or such plan, program, or arrangement shall be reduced so
that the aggregate present value of all payments in the nature of compensation
to (or for the benefit of) Executive that are contingent on a change of control
(as defined in Section 280G(b)(2)(A) of the Code) is One Dollar ($1.00) less
than the amount that Executive could receive without being considered to have
received any parachute payment (the amount of this reduction in the benefits
payable is referred to herein as the “Excess Amount”). The determination of the
amount of any reduction required by this Section 6(b) shall be made by an
independent accounting firm selected by Employer, and such determination shall
be conclusive and binding on the parties hereto.

 

(c)Notwithstanding anything to the contrary contained herein, any amounts
payable to Executive pursuant to Section 6(a) shall be reduced by any amounts
previously received by Executive pursuant to Section 5 above.

 

7.Definitions.

 

(a)Cause. “Cause” for termination shall mean that, prior to any termination
pursuant to Section 5(a)(i) hereof, Executive shall have committed or caused:

 

(i)an act of fraud, embezzlement or theft;

 

(ii)Employer is required to remove or replace Executive by formal order or
formal or informal instruction, including a requested consent order or
agreement, from the Federal Reserve or any other regulatory or administrative
authority having jurisdiction;

 

(iii)intentional breach of fiduciary duty involving personal profit;

 

(iv)intentional wrongful disclosure of trade secrets or confidential information
of Employer;

 

(v)intentional violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease and desist order;

 



4

 

 

(vi)intentional action or inaction that causes material economic harm to
Employer;

 

(vii)an intentional violation of the Company’s or Employer’s written policies,
standards or guidelines applicable to Executive; or

 

(viii)the failure or refusal of Executive to follow the reasonable lawful
directives of the Company’s President.

 

  provided, however, that none of the actions described in clauses (iv) through
(vii) above shall constitute grounds for a “Cause” termination unless any such
act or actions shall have been determined by the Compensation Committee to have
been materially harmful to Employer. For the purposes of this Agreement, no act
or failure to act on the part of Executive shall be deemed “intentional” unless
done or omitted to be done by Executive not in good faith and without reasonable
belief that his action or omission was in the best interest of Employer and upon
prior written notice to the Executive.       Notwithstanding the foregoing,
Executive shall not be deemed to have been terminated for “Cause” hereunder
unless and until there shall have been delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority
(50.1%) of the members of the Compensation Committee then in office at a meeting
of the Compensation Committee called and held for such purpose (after reasonable
notice to Executive and an opportunity for Executive, together with his counsel,
to be heard before such members), finding that in the good faith opinion of such
members, Executive had committed an act set forth above in this Section 7(a) and
specifying the particulars thereof in detail.

 

(b)Change in Control. A “Change in Control” means and shall be deemed to have
occurred for purposes of this Agreement if and when any of the following occur:

 

(i)The acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of thirty-three percent (33%)
or more of either (A) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control: (1) any acquisition
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, (4) any
acquisition by a Person who holds or controls entities that, in the aggregate
(including the holdings of such Person), hold or control ten percent (10%) or
more of the Outstanding Company Common Stock or the Outstanding Company Voting
Securities on the Effective Date, or (5) any acquisition by any entity pursuant
to a transaction which complies with clauses (A), (B), and (C) of subsection
(iii) of this Section 7(b);

 



5

 

 

(ii)Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

(iii)Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries with a third party or sale or other disposition of all or
substantially all of the assets of the Company to a third party, or the
acquisition of assets or securities of another entity by the Company or any of
its subsidiaries (a “Business Combination”), in each case, unless, following
such Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
fifty percent (50%) of, respectively, the then outstanding shares of common
stock (or, for a non-corporate entity, equivalent securities) and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent securities), as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity that, as a result
of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination, or any Person who holds or controls entities that, in the aggregate
(including the holdings of such Person), hold or control ten percent (10%) or
more of the Outstanding Company Common Stock or the Outstanding Company Voting
Securities on the Effective Date) beneficially owns, directly or indirectly,
thirty-three percent (33%) or more of, respectively, the then outstanding shares
of common stock (or, for a non-corporate entity, equivalent securities) of the
entity resulting from such Business Combination or the combined voting power of
the then outstanding voting securities of such entity, except to the extent that
such ownership existed prior to the Business Combination, and (C) at least a
majority of the members of the board of directors (or, for a non-corporate
entity, the equivalent body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or



 



6

 



 

(iv)The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

(c)Notice of Termination. “Notice of Termination” shall mean a notice that shall
indicate the specific termination provision in this Agreement relied upon and
the termination date, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for Termination of Employment under the
provision so indicated. Any purported Termination of Employment by Employer or
by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 12 hereof.

 

(d)Termination of Employment. “Termination of Employment” shall mean a
“separation from service” as such term is defined in the regulations issued
under Section 409A.

 

8.Governing Law. THIS AGREEMENT IS MADE AND ENTERED INTO IN THE STATE OF TEXAS,
AND THE LAWS OF TEXAS SHALL GOVERN ITS VALIDITY AND INTERPRETATION IN THE
PERFORMANCE BY THE PARTIES OF THEIR RESPECTIVE DUTIES AND OBLIGATIONS.

 

9.Entire Agreement. This Agreement constitutes the entire agreement between the
parties concerning the employment of Executive, and there are no
representations, warranties or commitments other than those in writing executed
by all of the parties. This is an integrated agreement. The failure of a party
to insist upon strict adherence to any term of this Agreement on any occasion
shall not be considered a waiver of such party’s rights or deprive such party of
the right thereafter to insist upon strict adherence to that term or any other
term of this Agreement.

 

10.Arbitration.

 

(a)Executive and Employer acknowledge and agree that any claim or controversy
arising out of or relating to this Agreement or the breach of this Agreement or
any other dispute arising out of or relating to the employment of Executive by
Employer, shall be settled by final and binding arbitration in the City of
Dallas, Texas, in accordance with the Employment Arbitration Rules of the
American Arbitration Association in effect on the date the claim or controversy
arises.

 

(b)All claims or controversies subject to arbitration shall be submitted to
arbitration within six (6) months from the date the written notice of a request
for arbitration is effective. All claims or controversies shall be resolved by a
panel of three (3) arbitrators who are licensed to practice law in the State of
Texas and who are experienced in the arbitration of labor and employment
disputes. These arbitrators shall be selected in accordance with the Employment
Arbitration Rules of the American Arbitration Association in effect at the time
the claim or controversy is commenced. Either party may request that the
arbitration proceeding be stenographically recorded by a Certified Shorthand
Reporter. The arbitrators shall issue a written decision with respect to all
claims or controversies within thirty (30) days from the date the claims or
controversies are heard in arbitration. The parties shall be entitled to be
represented by legal counsel at any arbitration proceeding. The arbitrators may
award actual attorney’s fees and costs to a party in a manner determined by such
arbitrators.

 



8

 

 

(c)Employer and Executive acknowledge and agree that the arbitration provisions
in Sections 10(a) and 10(b) may be specifically enforced by either party and
submission to arbitration proceedings compelled by any court of competent
jurisdiction. Employer and Executive further acknowledge and agree that the
decision of the arbitrators may be specifically enforced by either party in any
court of competent jurisdiction.

 

(d)Notwithstanding the arbitration provisions set forth above, Executive and
Employer acknowledge and agree that nothing in this Agreement shall be construed
to require the arbitration of any claim or controversy arising under the
NON-DISCLOSURE OF CONFIDENTIAL INFORMATION, NON-INTERFERENCE, NON-COMPETITION,
and NON-DISPARAGEMENT provisions set forth at Sections 13 through 16 of this
Agreement. These provisions shall be enforceable by any court of competent
jurisdiction and shall not be subject to ARBITRATION pursuant to Sections
10(a)-(c). Executive and Employer further acknowledge and agree that nothing in
this Agreement shall be construed to require arbitration of any claim for
workers’ compensation benefits (although any claims arising under Tex. Labor
Code § 450.001 shall be subject to arbitration) or unemployment compensation.

 

11.Assistance in Litigation; Class Action Waiver. Executive shall make himself
available, upon the request of Employer, to testify or otherwise assist in
litigation, arbitration or other disputes involving Employer, or any of its
directors, officers, employees, subsidiaries or parent corporations, during the
Term of this Agreement and at any time following the termination of this
Agreement. Executive hereby waives any right or ability to be a class or
collective action representative or to otherwise recover damages in any putative
or certified class, collective, or multi-party action or proceeding against
Employer or any of its affiliates.

 

12.Notice. Any notice or communication required or permitted to be given to the
parties shall be delivered personally or sent by United States registered or
certified mail, postage prepaid and return receipt requested, and addressed or
delivered as follows, or to such other address as the party addressed may have
substituted by notice pursuant to this Section. Any notice given pursuant to
this Section 12 will be effective immediately upon delivery if delivered in
person or three (3) days after mailing deposited in the United States addressed
as set forth below:

 

(a)If to Employer:

 

Prior to January 31, 2020:

 

Hilltop Holdings Inc.

2323 Victory Avenue, Suite 1400

Dallas, Texas 75219

Attention: General Counsel

 



9

 

 

After January 31, 2020:

 

Hilltop Holdings Inc.

6565 Hillcrest Avenue, 6th Floor

University Park, Texas 75205

Attention: General Counsel

 

(b)If to Executive:

 

Steve Thompson

18111 Preston Road, Suite 900

Dallas, Texas 75252

 

13.Non-Disclosure of Confidential Information. Employer agrees to provide
Executive access to Employer’s Confidential Information, which information will
be necessary to Executive’s performance of the duties and responsibilities
contemplated herein. Executive acknowledges that such Confidential Information
is a valuable asset of Employer and that any disclosure or unauthorized use of
any Confidential Information by Executive will cause irreparable harm and loss
to Employer. For the purposes of this Agreement, “Confidential Information”
shall mean trade secrets, confidential or proprietary information, including,
but not limited to the following: methods of operation, products, inventions,
services, processes, equipment, know-how, technology, technical data, policies,
strategies, designs, formulas, developmental or experimental work, improvements,
discoveries, research, plans for research or future products and services,
database schemas or tables, software, development tools or techniques, training
procedures, training techniques, training manuals, business information,
marketing and sales methods, plans and strategies, competitors, markets, market
surveys, techniques, production processes, infrastructure, business plans,
distribution and installation plans, processes and strategies, methodologies,
budgets, financial data and information, customer and client information, prices
and costs, fees, customer and client lists and profiles, employee, customer and
client nonpublic personal information, supplier lists, business records, product
construction, product specifications, audit processes, pricing strategies,
business strategies, marketing and promotional practices, management methods and
information, plans, reports, recommendations and conclusions, information
regarding the skills and compensation of employees and contractors of Employer,
and other business information disclosed to Executive by Employer, either
directly or indirectly, in writing, orally, or by drawings or observation.
Confidential Information does not include, and there shall be no obligation
hereunder with respect to, information that (a) is generally available to the
public on the Effective Date, (b) becomes generally available to the public
other than as a result of a disclosure not otherwise permissible hereunder, or
(c) was known by Executive prior to his employment by Employer. Executive agrees
that during the term of this Agreement and thereafter, Executive will not
disclose any Confidential Information.

 

i.Upon the termination of Executive’s employment for any reason, Executive shall
immediately return and deliver to Employer any and all Confidential Information,
software, devices, cell phones, personal data assistants, credit cards, data,
reports, proposals, lists, correspondence, materials, equipment, computers, hard
drives, papers, books, records, documents, memoranda, manuals, e-mail,
electronic or magnetic recordings or data, including all copies thereof, which
belong to Employer or relate to Employer’s business and that are in Executive’s
possession, custody or control, whether prepared by Executive or others. If at
any time after termination of Executive’s employment Executive determines that
Executive has any Confidential Information in Executive’s possession or control,
Executive shall immediately return to Employer all such Confidential Information
in Executive’s possession or control, including all copies and portions thereof.

 



10

 

 

ii.Throughout Executive’s employment with Employer and thereafter: (A) Executive
shall hold all Confidential Information in the strictest confidence, take all
reasonable precautions to prevent its inadvertent disclosure to any unauthorized
person, and follow all Company policies protecting the Confidential Information;
and (B) Executive shall not, directly or indirectly, utilize, disclose or make
available to any other person or entity, any of the Confidential Information,
other than in the proper performance of Executive’s duties.

 

14.Non-Interference. Executive covenants and agrees that that during the Term of
this Agreement, and for a period of twelve (12) months following the earlier of
(i) his Termination of Employment for any reason or (ii) the termination of this
Agreement (the “Non-Solicit Restricted Period”), Executive shall not, on behalf
of Executive or any third party: (A) recruit, hire or attempt to recruit or hire
other employees of Employer, directly or by assisting other employees of
Employer or others, nor shall Executive contact or communicate with any other
employees of Employer for the purpose of inducing other employees of Employer to
terminate their employment with Employer and (B) solicit or attempt to solicit
business, directly or indirectly, from the Employer’s clients, customers,
borrowers, accountholders, and policyholders with whom Executive had material
contact during employment for the purpose of selling products or providing
services that are competitive with those sold or provided by Employer. For
purposes of this covenant, (X) “Material contact” exists between Executive and
each client, customer, borrower, accountholder, and policyholder with whom
Executive dealt on behalf of Employer, whose dealings with Employer were
coordinated or supervised by Executive, about whom Executive obtained
Confidential Information in the ordinary course of business as a result of
Executive’s employment with Employer, or who purchased products or received
services from Employer and for which Executive received compensation,
commissions, or earnings during the year prior to the date Executive ceased
employment with Employer, and (Y) “other employees of Employer” shall refer to
employees who are still actively employed by or doing business with Employer at
the time of the attempted recruiting or hiring.

 

15.Non-Competition. Ancillary to his promise to protect the Confidential
Information of Employer, Executive covenants and agrees that during the Term of
this Agreement and for a period of twelve (12) months following the Executive’s
Termination of Employment for any reason (the “Non-Compete Restricted Period”),
Executive shall not, other than in connection with Executive’s duties under this
Agreement, engage or invest in, own, manage, operate, finance, control,
participate in the ownership, management, operation, financing or control of, be
employed by, associated with or in any manner connected with, lend Executive ‘s
name or any similar name to, lend Executive ‘s credit to or render services or
advice to any business that provides services of investment banking, consumer
banking, commercial banking, financial advisory services, municipal finance,
mortgage banking, residential mortgage brokerage, commercial mortgage brokerage,
trading, sales or underwriting of securities, clearing, stock lending,
structured products, retail or institutional securities brokerage, equipment
leasing, personal property leasing, personal insurance, commercial insurance or
other financial services of any type whatsoever anywhere within the State of
Texas; provided, however, Executive may purchase or otherwise acquire up to (but
not more than) one percent (1%) of any class of securities of any enterprise
(but without participating in the activities of such enterprise) if such
securities are listed on any national or regional securities exchange or have
been registered under Section 12(g) of the Securities Exchange Act of 1934.

 



11

 

 

Executive further acknowledges that:

 

(a)The services to be performed by Executive under this Agreement are of a
special, unique, unusual, extraordinary and intellectual character;

 

(b)Employer’s business is nationwide in scope and its products and services are
marketed throughout the United States of America;

 

(c)Employer competes with other businesses that are or could be located in any
part of the United States of America; and

 

(d)The provisions of this Section 15 are reasonable and necessary to protect
Employer’s business.

 

16.Non-Disparagement. During the term of this Agreement and after Executive’s
Termination of Employment for any reason, Executive agrees not to, directly or
indirectly, disclose, communicate, or publish any disparaging, negative,
harmful, or disapproving information, written communications, oral
communications, electronic or magnetic communications, writings, oral or written
statements, comments, opinions, facts, or remarks, of any kind or nature
whatsoever (collectively, “Disparaging Information”), that disparages the
reputation of Employer, its products, services, directors or employees.
Executive acknowledges that in executing this Agreement, he has knowingly,
voluntarily, and intelligently waived any free speech, free association, free
press, or First Amendment to the United States Constitution (including, without
limitation, any counterpart or similar provision or right under the Texas
Constitution) rights to disclose, communicate, or publish Disparaging
Information concerning or related to Employer. Executive further acknowledges
and agrees that any breach or violation of this non-disparagement provision
shall entitle Employer to seek injunctive relief to prevent any future breaches
of this provision and/or to sue Executive under the provisions of this Agreement
for the immediate recovery of any damages caused by such breach. Notwithstanding
anything in this Agreement to the contrary, nothing shall impair any party’s
legally protected rights under the whistleblower provisions of any applicable
federal law or regulation, including under Rule 21F of the Securities Exchange
Act of 1934, as amended.

 

17.Tolling. If Executive violates any of the restrictions contained in Sections
13 through 16, the Non-Solicit Restricted Period and the Non-Compete Restricted
Period shall be suspended and shall not run in favor of Executive from the time
of the commencement of any violation until the time when Executive cures the
violation to the satisfaction of Employer; the period of time in which Executive
is in breach shall be added to the Non-Solicit Restricted Period and Non-Compete
Restricted Period.

 



12

 

 

18.Injunctive Relief and Additional Remedy. Executive acknowledges that the
injury suffered by Employer as a result of a breach of Sections 13 through 16 of
this Agreement would be irreparable and that an award of money damages to
Employer for such a breach would be an inadequate remedy. Consequently, Employer
shall have the right, in addition to any other rights it may have, to obtain
relief to restrain any breach or threatened breach or otherwise to specifically
enforce Sections 13 through 16 of this Agreement, and Employer will not be
obligated to post bond or other security in seeking such relief. Without
limiting Employer’s rights under this Section 18 or any other remedies of
Employer, if Executive breaches the provisions of Sections 13 through 16,
Employer shall have the right to cease making payments otherwise due to
Executive under this Agreement.

 

19.Reasonableness. Executive hereby represents to Employer that Executive has
read and understands, and agrees to be bound by, the terms of Sections 13
through 16. Executive acknowledges that the geographic scope and duration of the
covenants contained in Sections 13 through 16 are fair and reasonable in light
of (a) the nature and wide geographic scope of the operations of Employer’s
business; (b) Executive’s level of control over and contact with the business;
and (v) the amount of compensation, trade secrets and Confidential Information
that Executive is receiving in connection with Executive’s employment by
Employer. It is the desire and intent of the Parties that the provisions of
Sections 13 through 16 be enforced to the fullest extent permitted under
applicable law, whether now or hereafter in effect and therefore, to the extent
permitted by applicable law, Executive and Employer hereby waive any provision
of applicable law that would render any provision of Sections 13 through 16
invalid or unenforceable.

 

20.Binding Agreement and Successors. This Agreement shall inure to the benefit
of and be enforceable by Executive’s and Employer’s respective personal or legal
representatives, executors, administrators, assigns, successors, heirs,
distributees, devisees, and legatees. Notwithstanding anything herein to the
contrary, the duties of Executive hereunder are personal in nature and may not
be assigned to any other person or entity. If Executive should die while any
amounts would still be payable to him hereunder if he had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to his devisee, legatee, or other designee, or, if
there be no such designee, to his estate. In the event of a Change in Control,
Employer shall require any successor (whether direct or indirect, by purchase,
merger consolidation or otherwise) to all or substantially all of the business
and/or assets of Employer, by agreement in form and substance satisfactory to
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that Employer would be required to perform it if
no such succession had taken place.

 

21.No Mitigation of Amounts Payable Hereunder. Executive shall not be required
to mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, nor shall the amount of any payment provided for
in this Agreement be reduced by any compensation earned by Executive as the
result of employment by another employer after the date of termination or
otherwise.

 

22.Captions. The captions of this Agreement are inserted for convenience and are
not part of the Agreement.

 



13

 

 

23.Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

 

24.Severability. In case of any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any other respect, such invalidity, illegality, or unenforceability shall not
affect any other provision of this Agreement. This Agreement shall be construed
as if such invalid, illegal, or unenforceable provision had never been a part of
the Agreement and there shall be deemed substituted therefor such other
provision as will most nearly accomplish the intent of the parties to the extent
permitted by the applicable law.

 

25.Amendment. Except as otherwise provided herein, this Agreement may not be
alter, amended or modified at any time except by a written instrument approved
by the Compensation Committee, and executed by Employer and Executive. Any
attempted amendment or modification without such approval and execution shall be
null and void ab initio and of no effect. Notwithstanding the foregoing
provisions of this Section 25, the Compensation Committee may change or modify
this Agreement without Executive’s consent or signature if the Compensation
Committee determines, in its sole discretion, that such change or modification
is required for purposes of compliance with or exemption from the requirements
of Section 409A.

 

26.No Waiver. No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at any time.

 

27.Survival of Provisions. The covenants and agreements of the parties set forth
in Sections 5 and 6, Sections 8 through 21 and Sections 29 through 33 are of a
continuing nature and shall survive the expiration, termination or cancellation
of this Agreement, regardless of the reason therefor.

 

28.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original.

 

29.Section 409A. In the event that it is reasonably determined by Employer or
Executive that, as a result of Section 409A, any of the payments that Executive
is entitled to under the terms of this Agreement or any nonqualified deferred
compensation plan (as defined under Section 409A) may not be made at the time
contemplated by the terms hereof or thereof, as the case may be, without causing
Executive to be subject to an income tax penalty and interest, Employer will
make such payment (with interest thereon) on the first day that would not result
in Executive incurring any tax liability under Section 409A. In addition, other
provisions of this Agreement or any other plan notwithstanding, Employer shall
have no right to accelerate any such payment or to make any such payment as the
result of an event if such payment would, as a result, be subject to the tax
imposed by Section 409A.

 

30.Six Month Delay. To the extent (i) any payments to which Executive becomes
entitled under this Agreement, or any agreement or plan referenced herein, in
connection with Executive’s Termination of Employment with Employer constitute
deferred compensation subject to Section 409A; (ii) Executive is deemed at the
time of his Termination of Employment to be a “specified employee” under Section
409A; and (iii) at the time of Executive’s Termination of Employment, Employer
is publicly traded (as defined in Section 409A), then such payments (other than
any payments permitted by Section 409A to be paid within six (6) months of
Executive’s Termination of Employment) shall not be made until the earlier of
(x) the first day of the seventh (7th) month following Executive’s Termination
of Employment or (y) the date of Executive’s death following such Termination of
Employment. During any period that payment or payments to Executive are deferred
pursuant to the foregoing, Executive shall be entitled to interest on the
deferred payment or payments at a per annum rate equal to Federal-Funds rate as
published in The Wall Street Journal on the date of Executive’s Termination of
Employment with Employer. Upon the expiration of the applicable deferral period,
any payments which would have otherwise been made during that period (whether in
a single sum or in installments) in the absence of this Section 30 (together
with accrued interest thereon) shall be paid to Executive or Executive’s
beneficiary in one lump sum.

 



14

 

 

31.Protection of Trade Secrets. Nothing in this Agreement diminishes or limits
any protection granted by law to trade secrets or relieves Executive of any duty
not to disclose, use, or misappropriate any information that is a trade secret,
for as long as such information remains a trade secret.

 

32.Defend Trade Secrets Act (DTSA) Notice. Under the federal Defend Trade
Secrets Act of 2016, Executive shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that: (a) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; (b) is
made to Executive’s attorney in relation to a lawsuit for retaliation against
Executive for reporting a suspected violation of law; or (c) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. 

 

33.Reports to Government Agencies. Executive understands that nothing in this
Agreement or any other policy or agreement with Employer is intended to or shall
prohibit Executive from reporting possible violations of law or regulation or
providing documents to any governmental agency or entity, including, but not
limited to, the Department of Justice, the Securities and Exchange Commission,
the Congress or any Inspector General, or making other disclosures that are
protected under the whistleblower provisions of federal law or regulation.
Executive further understands that Executive is not required to obtain the prior
authorization of Employer or any other person to make any such reports or
disclosures, and that Executive is not required to notify Employer or any other
person that such reports or disclosures have been made.

 

SIGNATURE PAGE FOLLOWS

 



15

 

 

IN WITNESS WHEREOF, each of Company and Executive has executed this Agreement as
of the day and year first above written

 

  EXECUTIVE           /s/ STEVE THOMPSON   Name: Steve Thompson          
HILLTOP HOLDINGS INC.           By: /s/ JEREMY B. FORD   Name:   Jeremy B. Ford
  Its: President & Co-Chief Executive Officer

 



16

 